*613MEMORANDUM **
Bernarda Mireles-Martinez appeals from the 87-month sentence imposed after her bench-trial conviction for conspiracy to possess with intent to distribute heroin, in violation of 21 U.S.C. § 846; possession with intent to distribute heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B); and possession with intent to distribute and distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B). We have jurisdiction under 28 U.S.C. § 1291 and affirm.
Mireles-Martinez contends that the district court wrongly denied her a downward adjustment for being a minor participant because it failed to consider her conduct in relation to that of her co-participants in the offense. This contention is belied by the record.
The district court considered, in the larger context of the drug conspiracy, the extent of Mireles-Martinez’s involvement as a negotiator for and dealer of significant amounts of narcotics. The district court therefore did not clearly err in concluding Mireles-Martinez was not a minor participant. See United States v. Rodriguez-Cruz, 255 F.3d 1054, 1059-60 (9th Cir. 2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.